DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 19-23 are pending, are being examined on the merits.

Response to Restriction Requirement
The Response to Restriction Requirement filed on December 28, 2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 19-23) in the reply filed December 28, 2020 is acknowledged.
Applicant canceled non-elected claims 8-18. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The Information Disclosure Statements submitted September 28, 2018 and December 28, 2020 have been considered. The Information Disclosure Statement Submitted July 3, 2019 has been considered, except for the lined-through references (citations 318-322, 441, 446, 482, 499, 551, 553 and 560), which were either entirely in a foreign language or not submitted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Regarding Fig. 1A, reference no. 103 is not in the drawing.
Regarding Fig. 1F, reference no. 185 is not in the drawing.
Regarding Fig. 3, reference nos. 308 and 310 are not in the drawing.
Regarding Fig. 5, reference no. 521 is not in the drawing.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Regarding Fig. 1A, reference no. 109 is not defined in the specification.
Regarding Fig. 1B, reference no. 109 is not defined in the specification.
Regarding Fig. 1D, reference no. 149 is not defined in the specification.
Regarding Fig. 1E, reference no. 157 is not defined in the specification.
Regarding Fig. 1F, reference no. 186 is not defined in the specification.
Regarding Fig. 4, reference no. 412 is not defined in the specification.
Regarding Fig. 6, reference no. 612 is not defined in the specification.
The drawings are objected to because sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings. Specifically, Figs 1A-1F include numerous instances of nucleotide sequences not identified by sequence identifiers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 5-7, 19 and 23 are objected to because of the following informalities: 
e”, which appears in clauses 1 and 2, should be “two or three kinds of nucleotides”; the word “and” should be added before the last clause; and the limitation “double stranded”, which appears in the preamble, first clause and last clause, should be hyphenated.
Regarding claim 3, the limitation “two or three kinds of nucleotide” in ll. 1-2 should be “two or three kinds of nucleotides”.
Regarding claim 5, the limitation “double stranded” in l. 2 should be hyphenated.
Regarding claim 6, the limitation “two or three kinds of nucleotide” in ll. 2-3 should be “two or three kinds of nucleotides”.
Regarding claim 7, the limitation “two or three kinds of nucleotide” in ll. 1-2 should be “two or three kinds of nucleotides”.
Regarding claim 19, the limitation “two or three kinds of nucleotide”, which appears in clauses 1 and 2, should be “two or three kinds of nucleotides”; the word “and” should be added before the last clause; the period at the end of the second to last clause should be replaced with a semi-colon; and the limitation “double stranded”, which appears in the preamble, twice in the first clause, the second to last clause and last clause, should be hyphenated.
Regarding claim 23, the word “DNA” in l. 2 should be in a plural form, e.g., “DNAs” or “DNA fragments”, or something equivalent; and the limitation “double stranded” in l. 2 should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation “wherein the predetermined minimal length is selected so that such association is correct with a probability of at least ninety percent” in the second to last clause. This limitation is unclear. Specifically, it is unclear which of the many methods encompassed by claim 19 would have the recited property. In addition, neither the specification nor the prior art teaches how to determine what minimal lengths would produce the recited probability. Therefore, without testing the various embodiments of claim 19, one of ordinary skill in the art would not be able to identify its metes and bounds, and consequently, claim 19 is indefinite.

	Claims 20-23 depend directly or indirectly from claim 19 and consequently incorporate the indefiniteness issue of claim 19. In addition, regarding claims 21 and 22, the ranges recited 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-7 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Turner1 (US Patent App. No. 2016/0011169) in view of Brown2 (WO 2013/014451 A1) and US Patent No. 9,017,937 (also to Turner; hereinafter, “the ‘937 patent”).

Regarding independent claim 1, Turner teaches …
A method of analyzing double stranded polynucleotides comprising: copying a strand of a double stranded polynucleotide so that nucleotide analogs with optical labels are substituted to form a labeled strand (Fig. 1; para. 9: “a method for sequencing a nucleic acid template”; para. 82: “applicable to … double-stranded nucleic acids … PNA, … analogs … may consist entirely of native nucleotides or may comprise non-natural bases/nucleotides (e.g., synthetic and/or engineered)”; para. 42: “identification of modified nucleic acids can be significantly enhanced by using a hemi-natural nucleic acid … [where] one strand is the natural strand … and the other strand is a synthesized … strand”; para. 122: “detectable labels to tag one or more reaction components, and signal characteristics for a detectable label include … the type of signal (e.g., wavelength)”; para. 128: “incorporating unconventional or modified nucleotides, e.g., nucleotides linked with fluorophores”; para. 157: “detection system … optical detector”);
translocating the labeled strand through a nanopore so that the nucleotides of the labeled strand pass single file through an excitation zone where optical labels are excited to generate optical signals (Fig. 1; para. 41: “[s]ingle-stranded nucleic acids are transported through a nanopore using a translating enzyme to control the rate of transport … identification 
detecting a time series of optical signals from the optical labels as the labeled strand translocates through the nanopore to produce a strand optical signature (para. 64: “[t]he kinetic change can be a change in the time for a one base transition in the … signal … kinetic change can also involve other measured parameters”; para. 157: “illumination/detection system”);
translocating a second strand through a nanopore so that the nucleotides of the second strand pass single file through an excitation zone where optical labels are excited to generate optical signals (Fig. 1; para. 41: “[s]ingle-stranded nucleic acids are transported through a nanopore using a translating enzyme to control the rate of transport … identification of modified bases by correlating the kinetics of passage of the bases through the pore”; para. 64: “the bases can be called at single base resolution as the bases are drawn through the nanopore … modified bases can produce kinetic changes … kinetic changes can also involve other measured parameters”; para. 122: “a detectable label include … the type of signal (e.g., wavelength)”; para 77: “modified bases are identified by kinetics”; para. 157: “illumination/detection system”);


Turner does not teach nucleotide analogs with distinct optical labels, or that such analogs are substituted for two or three kinds of nucleotides. However, the ‘937 patent teaches these limitations. Specifically, the ‘937 patent teaches several embodiments, including one embodiment with two nucleotide analogs, each having a distinguishable label (col. 4, ll. 11-18). In addition, the ‘937 patent teaches an embodiment with three labeled analogs (col. 48, ll. 64-67). 

Turner does not teach copying a complement of the strand so that said nucleotide analogs are substituted for the same two or three kinds of nucleotide to form a labeled complement, and Turner also does not teach that the second strand is the complement of the labeled strand. However, Brown teaches these limitations. Specifically, Brown teaches a method of synthesizing the antisense strand with modified bases (p. 13, ll. 1-5). Brown also teaches sequencing both strands of the double-stranded target polynucleotide with a nanopore by linking the strands together with a bridging moiety and then separating the two strands. The linked strand is then moved through a nanopore, with the original single strand moving first through the nanopore, followed by the linked complement strand (p. 2, ll. 27-29; p. 3, ll. 24-34 

Turner does not teach …
determining a sequence of the double stranded polynucleotide from the strand optical signature and the complement optical signature.
However, Brown teaches estimating or determining the sequence of the target polynucleotide (p. 10, ll. 25-26), and teaches combining the information from the two strands informatically, which provides proof-reading capability (p. 10, ll. 32-34 through p. 11, ll. 1-2).

	Independent claim 19 incorporates the limitations of claim 1, and additionally requires:
	… analyzing a population of double-stranded polynucleotides, wherein each polynucleotide is analyzed according to the method of claim 1. Turner teaches analyzing a population of polynucleotides (para. 226);
	… wherein each double-stranded polynucleotide has a predetermined length. Turner teaches isolating and purifying bacterial DNA and then fragmenting it with sonication to produce fragments with an average length of about 5000 bases (para. 226). Therefore, Turner teaches double-stranded polynucleotides with a length that is predetermined to be about 5000 bases. 


	Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Turner and incorporate the distinct optical labels of the ‘937 patent. Turner teaches the need to improve the ability to differentiate bases as they pass through the nanopore. Therefore, the ordinary artisan would have been motivated to add distinct labels to the different bases to increase the ability to differentiate the bases, and would have had an expectation of success as labeling nucleotides is well known in the art.
	In addition, the ordinary artisan would have been motivated to incorporate the labeled complement strand of Brown, and the Brown steps of associating the strand and complement optical signatures to determine the nucleotide sequence, as the ordinary artisan would have recognized that doing so would increase the accuracy of the Turner sequencing method. The 
	
	Regarding dependent claim 2, Brown teaches wherein said determining step includes pairing said strand optical signature with said complement optical signature by complementarity of said optical signatures. Specifically, Brown teaches estimating or determining the sequence of the target polynucleotide (p. 10, ll. 25-26), and teaches combining the information from the two strands informatically, which provides proof-reading capability (p. 10, ll. 32-34 through p. 11, ll. 1-2).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Turner plus the ‘937 patent and Brown, as discussed above, and incorporate the Brown steps of pairing the strand and complement optical signatures to determine the nucleotide sequence, as the ordinary artisan would have recognized that doing so would increase the accuracy of the Turner sequencing method. The ordinary artisan would have had an expectation of success as Turner does not limit downstream processing steps.

	
	Regarding dependent claims 3 and 7, the ‘937 patent suggests wherein two of said two or three kinds of nucleotides are pyrimidines, as recited in claim 3, and wherein two of said two or three kinds of nucleotides are purines, as recited in claim 7. Specifically, the ‘937 patent several embodiments, including one embodiment with two nucleotide analogs, each having a 

	Regarding dependent claim 4, Brown teaches wherein said copying steps are carried out by a primer extension reaction (p. 6, ll. 32-35 through p. 7, ll. 1-3).
	
	Regarding dependent claim 5, Brown teaches ligating a hairpin adaptor to an end of said double-stranded polynucleotide so that said strand and said complement may be copied by a single primer extension (p. 16, ll. 13-23). 

	Regarding dependent claim 6, the ‘937 patent suggests wherein said steps of copying include substituting said nucleotide analogs for every one of said two or three kinds of nucleotides. Specifically, the ‘937 patent teaches determining the sequence of a nucleic acid by monitoring the labeled nucleotides as they pass through the nanopore (col. 47, ll. 48-56). The ordinary artisan would understand from this teaching that, in order to determine correctly the 

Regarding dependent claim 20, Turner additionally teaches wherein said population comprises DNA fragments of a human genome (para. 185) and a bacterial genome (para. 226). Turner also suggests a genome of a single-celled eukaryotic organism (para. 123: modified bases can be detected in different types of organisms).

	Regarding dependent claims 21 and 22, Turner additionally teaches wherein said DNA fragments are each at least 100 base pairs in length (i.e., a range from 100 base pairs to an unspecified upper limit), as recited in claim 21, and wherein said DNA fragments are in the range of 100 to 10,000 base pairs in length, as recited in claim 22. Specifically, Turner teaches that bacterial DNA is fragmented with sonication to produce fragments with an average length of about 5000 bases (para. 226). When a claim covers a range, the range is anticipated if one point in the range is in the prior art. MPEP 2131.03.

	Regarding dependent claim 23, the ‘937 patent additionally suggests wherein said population comprises less than 1015 distinct double-stranded DNAs. Specifically, the ‘937 patent teaches a device for determining the identity of a single molecule passing through a nanopore (claim 1), and further teaches an analytical device comprising 1,000 to 100,000 of these single molecule devices (Claims 15). Therefore, the ‘937 patent teaches analyzing a population of, for example, 100,000 molecules. The ‘937 patent does not specifically teach how many of these 15 distinct double-stranded DNAs.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Turner plus the ‘937 patent and Brown, as discussed above, and incorporate the particular purine and pyrimidine substitutions and a specific number of molecules, as taught by the ‘937 patent. The ordinary artisan would have been motivated to do so to customize the method as needed, and would have had an expectation of success as Turner does not limit downstream processing steps. In addition, selecting a specific number of molecules for the population is a matter of experimenter preference.
In addition, the ordinary artisan would have been motivated to further incorporate the primer extension and hairpin ligation adapter steps of Brown, as the ordinary artisan would have recognized that doing so would increase the throughput and accuracy of the Turner sequencing method. The ordinary artisan would have had an expectation of success as Turner does not limit the structure of the polynucleotide that is analyzed with the nanopore.

In view of the foregoing, claims 1-7 and 19-23 are prima facie obvious over Turner in view of the ‘937 patent and Brown.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 12 of co-pending Application No. 16/347,165 (reference application; hereinafter, the ‘165 application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘165 application teach or suggest all of the limitations of instant claim 1.
Instant claim 1 is drawn to a method of analyzing double-stranded polynucleotides
comprising copying each strand while incorporating distinct optically-labeled analogs for two or three kinds of nucleotides to create two labeled strands, translocating one labeled strand through a nanopore and detecting a time series of optical signals to produce an optical signature, and then repeating the translocating and detecting steps with the other strand, and finally determining a sequence of the double-stranded polynucleotide.
Claim 12 of the ‘165 application is drawn to method of determining the sequence of

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 2 and 4-5 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 12 of co-pending Application No. 16/347,165 (reference application; hereinafter, the ‘165 application) in view of Brown3 (WO 2013/014451 A1).
Instant claims 2 and 4-5 depend directly or indirectly from claim 1 and further require 
the method to have additional features.
As discussed above, instant claim 1 is not patentably distinct from claim 12 of the ‘165 
application.
	Instant claim 2 requires pairing the optical signatures of the two strands in the sequence determining step.
	

	The claims of the ‘165 application do not recite the limitations of instant claims 2 and 4-5.
	However, these additional steps would have been prima facie obvious to the ordinary artisan, though, since Brown teaches estimating or determining the sequence of the target polynucleotide (p. 10, ll. 25-26), and teaches combining the information from the two strands informatically, which provides proof-reading capability (p. 10, ll. 32-34 through p. 11, ll. 1-2). Brown also wherein said copying steps are carried out by a primer extension reaction (p. 6, ll. 32-35 through p. 7, ll. 1-3), and ligating a hairpin adaptor to an end of said double-stranded polynucleotide so that said strand and said complement may be copied by a single primer extension (p. 16, ll. 13-23). 
The ordinary artisan would have recognized that incorporating these steps of Brown would increase the accuracy of the sequencing method. The ordinary artisan would have had an expectation of success as the ‘165 application claims do not limit downstream processing steps
In addition, the ordinary artisan would have been motivated to further incorporate the primer extension and hairpin ligation adapter steps of Brown, as the ordinary artisan would have recognized that doing so would increase the throughput and accuracy of the ‘165 application sequencing method. The ordinary artisan would have had an expectation of success as T the ‘165 application claims do not limit the structure of the polynucleotide that is analyzed with the nanopore.


Claims 3 and 6-7 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 12 of co-pending Application No. 16/347,165 (reference application; hereinafter, the ‘165 application) in view of US Patent No. 9,017,937 (also to Turner; hereinafter, “the ‘937 patent”).
Instant claims 3 and 6-7 depend from claim 1 and further require the method to have 
additional features.
As discussed above, instant claim 1 is not patentably distinct from claim 12 of the ‘165 
application.
Instant claims 3 and 7 require that the two or three kinds of nucleotides are pyrimidines or purines, respectively, while instant claims 6 requires substituting every one of said two or three kinds of nucleotides.
	The claims of the ‘165 application do not recite the limitations of instant claims 3 and 6-7.
	However, these additional steps would have been prima facie obvious to the ordinary artisan, though, since the ‘937 patent teaches several embodiments, including one embodiment with two nucleotide analogs, each having a distinguishable label, and teaches an embodiment with four different analogs, each corresponding to the bases, A, G, C and T (col. 4, ll. 11-18). In addition, the ‘937 patent teaches an embodiment with three analogs (col. 48, ll. 64-67). Therefore, the ‘937 patent teaches embodiments wherein two of the nucleotide 
	The ‘937 patent also teaches determining the sequence of a nucleic acid by monitoring the labeled nucleotides as they pass through the nanopore (col. 47, ll. 48-56). The ordinary artisan would understand from this teaching that, in order to determine correctly the sequence of the nucleotide, a nucleotide analog would have to be substituted for each unlabeled nucleotide.
The ordinary artisan would have recognized that incorporating the particular purine and pyrimidine substitutions, as taught by the ‘937 patent, would allow optimization of the method. The ordinary artisan would have been motivated to do so to customize the method as needed, and would have had an expectation of success as the ‘165 application claims do not limit downstream processing steps. 
This is a provisional non-statutory double patenting rejection because the patentable indistinct claims have not in fact been patented.


Conclusion
Claims 1-7 and 19-23 are being examined, and are rejected. Claims 1, 3, 5-7, 19 and 23 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Turner was cited in the Information Disclosure Statement submitted September 28, 2018.
        2 Brown was cited in the Information Disclosure Statement submitted December 28, 2018.
        3 Brown was cited in the Information Disclosure Statement submitted December 28, 2018.